Citation Nr: 1414826	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  13-25 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for prostate cancer.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Rutkin, Joshua M.







INTRODUCTION

The Veteran served on active duty from June 1972 to June 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  This claim is under the jurisdiction of the Detroit, Michigan RO. 


FINDINGS OF FACT

1. The Veteran did not serve within the Republic of Vietnam as defined by VA for the purposes of establishing presumptive exposure to herbicides such as Agent Orange.

2. The Veteran did not have actual exposure to herbicides such as Agent Orange during active service.

3. The Veteran's prostate cancer did not manifest until many years after service, and is not related to a disease, injury, or event in service. 


CONCLUSION OF LAW

Entitlement to service connection for prostate cancer is not established.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  

A November 2010 letter provided all notice required under the VCAA.  In addition to informing the Veteran of the elements of service connection and his and VA's respective responsibilities for obtaining evidence in support of the claim, the letter notified him of the requirements for establishing eligibility for the presumption of exposure to herbicides based on Vietnam service, including when service was on a deep-water or "blue water" vessel off the coast of Vietnam.  The letter was followed by adequate time for the Veteran to submit information and evidence before initial adjudication of this claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b); see also Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).  

The Veteran's service treatment records and VA treatment records have been associated with the claims file.  See 38 C.F.R. § 3.159(c).  The Veteran has not identified any other records or evidence he wished to submit or have VA obtain.  

Appropriate efforts have been made to verify whether the Veteran was exposed to herbicides such as Agent Orange during active service by virtue of service in Vietnam or aboard ship, in accordance with the guidelines set forth in the Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, C.10, with regard to herbicide exposure development.  Specifically, the RO contacted the National Personnel Records Center (NPRC) in November 2010 via the Personnel Information Exchange System (PIES) for information as to whether the Veteran served in Vietnam.  The NPRC responded that the Veteran served aboard the U.S.S. Bainbridge (DLGN-25), which was stationed in the official waters of the Republic of Vietnam during the Veteran's service, but the record provided "no conclusive proof of in-country service."  The JSRRC thus was unable to determine whether or not the Veteran served in Vietnam.  

Further, the record shows that in December 2010, the Veteran acknowledged receipt of the VCAA notice letter by telephone, and informed VA that the ship on which he served, the U.S.S. Bainbridge, was stationed in the Gulf of Tonkin, but that he had not set foot on the landmass of Vietnam.  Based on this information, the RO associated with the file a memorandum from the Army and Joint Services Records Research Center (JSRRC) stating that the JSRRC could find no evidence indicating that Navy or Coast Guard ships transported tactical herbicides from the United States to Vietnam, or that ships operating off the coast of Vietnam used, stored, tested, or transported tactical herbicides.  The JSRRC further stated that it could not document or verify that a shipboard Veteran was exposed to tactical herbicides based on contact with aircraft that flew over Vietnam or equipment that was used in Vietnam.  The JSRRC concluded that there was no evidence to support a veteran's claim of exposure to tactical herbicide agents while serving aboard a Navy or Coast Guard ship during the Vietnam Era.  

Finally, based on the JSRRC memorandum and the Veteran's statements, the JSRRC coordinator at the RO issued an October 2011 memorandum for the file making a formal finding that there was a lack of required information to corroborate the Veteran's in-country Vietnam service.  The memorandum sets forth the efforts make in this regard, including review of the Veteran's available service department records, the VCAA notice letter sent to the Veteran and his response, and the information provided by NPRC via PIES.  The memorandum concludes that further efforts to determine whether the Veteran served in Vietnam would not likely provide any "verifiable supporting data."  The Board agrees, and finds based on the Veteran's statements and the information provided by NPRC that the duty to assist has been satisfied with regard to attempting to verify the Veteran's in-country service.  Any further such efforts clearly would be futile.  See 38 C.F.R. § 3.159(c).  

Efforts to verify whether the Veteran was nevertheless exposed to herbicides while aboard the U.S.S. Bainbridge are not warranted.  In this regard, the Veteran stated in his September 2013 substantive appeal (VA Form 9) that the "mist" from herbicides was carried out to sea and reached his ship in that manner.  He stated that he had to scrub the Agent Orange residue off the deck, and also changed the air filters in the ship's intake at the forward of the ship, which were likewise contaminated with herbicide residue.  

While VA's duty to assist is broad, it is not unlimited, but rather must be channeled into "reasonable efforts" to provide such assistance.  See 38 U.S.C.A. § 5103A(a).  What constitutes "reasonable efforts" is defined to some extent by the statutory and regulatory provisions and the applicable case law concerning VA's duty to assist, and they sometimes prescribe specific actions VA must undertake toward this end.  See, e.g., 38 C.F.R. § 3.159(c)(1) (providing, in part, that "reasonable efforts" to obtain non-Federal records will generally consist of an initial request and, if the records are not received, at least one follow-up request, unless a response is received to the initial request indicating that further efforts would be unavailing).  However, at least insofar as these sources do not otherwise clearly mandate a particular course of action in a given situation, the assistance VA provides must be informed, contoured, and delimited by considerations of what would be reasonable under the circumstances of a particular case.  Under the statute, VA is not required to provide assistance if there is no reasonable possibility that such assistance would aid in substantiating the claim.  See id.  

Here, there is no reasonable possibility that any assistance VA could provide would help verify whether the Veteran was in fact exposed to herbicides in the manner he described.  The Veteran is considered a lay person in the fields of science and medicine absent evidence that he has a sufficient background in these areas.  Thus, his statement attesting to herbicide exposure through scrubbing the deck or changing air filters allegedly contaminated with a residue of Agent Orange blown off the coast of Vietnam does not constitute competent evidence of such exposure.  Layno v. Brown, 6 Vet. App. 465, 469- 71 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  In this regard, he has not shown that he has the ability to identify herbicides or their residue or to assess whether Agent Orange "mist," assuming there is such a thing, could reach his ship from Vietnam, as this is a determination that is too complex to be made based on lay observation alone.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  Moreover, he has not submitted any competent evidence, including articles, treatises, studies, or opinions by individuals with appropriate scientific or medical qualifications to support this theory, and has not identified any facilities or sources that might provide such documentation or other support for such exposure.  The Board knows of no such source, or of any professional who could provide a reliable, non-speculative opinion on such a complex scientific and medical issue that would bring any remote possibility of meaningful herbicide exposure in this manner within "the range of probability."  See 38 C.F.R. § 3.102.  Accordingly, efforts to verify the Veteran's alleged herbicide exposure aboard the U.S.S. Bainbridge as described by him are not warranted. 

A February 2011 VA examination was performed, but a nexus opinion was not provided.  The Board finds that a VA opinion is not necessary to decide this claim.  There is no indication that the Veteran's prostate cancer may be related to service.  The evidence shows that the Veteran was not exposed to herbicide agents during active service, and there is no other basis to support a relationship between service and prostate cancer that first had its onset decades after separation.  The Veteran has not advanced any other theories or arguments in this regard.  Thus, a VA opinion is not warranted.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (holding, in pertinent part, that there must be an indication that the current disability may be related to service in order to trigger VA's duty to provide an examination or opinion). 

In light of the above, the Veteran has had a meaningful opportunity to participate in the processing of this claim, and there is no indication of prejudicial error with regard to VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  



II. Analysis

Service connection means that a disability resulting from disease or injury was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge if the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Entitlement to service connection benefits is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the medical "nexus" requirement).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); C.F.R. § 3.303(a).  

Certain diseases associated with exposure to herbicide agents, including prostate cancer, may be presumed to have been incurred in service even if there is no evidence of the disease at the time, provided that herbicide exposure is established.  See 38 C.F.R. § 3.309(e).  The term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975 (the Vietnam Era).  38 C.F.R. § 3.307(a)(6).  A veteran who, during active military service, served in the Republic of Vietnam during the Vietnam Era is presumed to have been exposed to herbicide agents.  38 C.F.R. §§ 3.307(a)(6), 3.309(e). 

The Board finds that the presumption of herbicide exposure based on Vietnam service does not apply, as the Veteran did not have active service in Vietnam as defined by VA for this purpose.  Under VA law, "Service in the Republic of Vietnam" requires that a service member must have set foot on the landmass of Vietnam, or been present on a smaller "brown water" vessel navigating its inland waterways.  Haas v. Peake, 525 F.3d 1168, 1193, 1197 (2008) (upholding VA's interpretation of the applicable regulations as requiring that a veteran must actually have been present on the landmass ("foot-on-land") or inland waters of Vietnam at some point in the course of his or her military duty in order to be entitled to the presumption of herbicide exposure); VAOPGCPREC 27-97 (July 1997) (holding that service on a deep-water naval vessel in waters off the shore of the Republic of Vietnam is not qualifying service in Vietnam); VAOPGCPREC 7-93 (August 1993) (noting a distinction between larger ocean-going vessels, referred to as "blue water," and smaller "brown water" vessels that patrolled near shore or along rivers); see also 38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a) (2013).  Service in offshore waters, in high-altitude airspace above Vietnam, and service in other locations does not constitute service in Vietnam, unless the conditions of such service involved duty or visitation on the landmass or inland waterways of Vietnam.  Id.  Thus, service on a deep-water naval vessel in waters off the shore of Vietnam does not establish service in Vietnam.  Haas, 525 F.3d at 1193, 1197; VAOPGCPREC 27-97.  

The Veteran served aboard the U.S.S. Bainbridge, which was stationed off the coast of Vietnam in its official waters.  There is no evidence that this ship ever docked along the coast of Vietnam.  Thus, service aboard this ship does not establish presence on the landmass or inland waterways of Vietnam.  Although the Veteran's DD 214 shows that he received the Vietnam Service Medal and Vietnam Campaign Medal, these medals were not necessarily awarded for service on the landmass of Vietnam or its inland waterways, and thus do not by themselves establish such service.  See Haas, 525 F.3d at 1196; see also U.S. Dep't of Defense Manual of Military Decorations and Awards, Chapter C.6.6.1.1.2 and C.6.6.1.2.1.2. (September 1996).  

The Veteran's service department records do not otherwise show service in Vietnam, to include entries from Vietnam or other indications of presence in Vietnam.  Moreover, the Veteran has never stated and there is no evidence showing that he ever served on a smaller "brown water" vessel that operated in Vietnam's inland waterways.  Indeed, in a December 2010 statement made by telephone (recorded on VA Form 21-0820), as well as in the September 2013 VA Form 9, the Veteran acknowledged that he never set foot in Vietnam.  

Accordingly, the preponderance of the evidence shows that the Veteran did not serve in the Republic of Vietnam.  Thus, the presumption of herbicide exposure does not apply.  See 38 C.F.R. §§ 3.307(a)(6), 3.309(e). 

Actual exposure to herbicide agents is not established.  In its memorandum for the record, the JSRRC stated that in the course of its research efforts, it reviewed numerous official military documents, ship's histories, and deck logs, among other sources of information related to Navy and Coast Guard ships and use of tactical herbicide agents such as Agent Orange, and to date has found no evidence that ships operating off the coast of Vietnam used, stored, tested, or transported tactical herbicides.  Thus, the Veteran's service aboard the U.S.S. Bainbridge does not establish exposure to herbicide agents.  See id. 

The Veteran stated in the September 2013 VA Form 9 that the "mist" from herbicides sprayed in Vietnam was carried out to sea and reached his ship in that manner.  He stated that he had to scrub the Agent Orange residue off the deck, and also change the air filters in the ship's intake at the forward of the ship, which were likewise contaminated with herbicide residue.  However, the Veteran does not have a medical or scientific background and thus is considered a lay person in the fields of science and medicine.  Thus, as he does not have appropriate expertise, his lay statement does not constitute competent evidence as to whether he was exposed to herbicides in this manner, as this is a complex determination that cannot be made based on lay observation alone.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  Therefore, this statement does not support herbicide exposure.  See id.  The Veteran has not submitted any competent evidence to support a finding of herbicide exposure in this manner. 

Accordingly, the preponderance of the evidence shows that the Veteran was not exposed to herbicide agents, including Agent Orange, during active service.  Therefore, service connection for prostate cancer is not warranted on a presumptive basis as due to herbicide exposure under 38 C.F.R. § 3.309(e). 

The Veteran has not argued that his prostate cancer may otherwise be related to service.  The service treatment records do not show evidence of prostate cancer, and the Veteran does not allege that it manifested in service or within one year of separation.  The VA treatment records show that the Veteran has had prostate cancer since February 2009, which is over three decades after he separated from service in June 1976.  Thus, service connection is not warranted on a presumptive basis for prostate cancer as a VA-defined chronic disease that manifested to a compensable degree within one year of separation.  See 38 C.F.R. §§ 3.307, 3.309.  Service connection is also not warranted for prostate cancer as a chronic disease based on a chronicity in service or a continuity of symptoms after service, since there is no evidence of prostate cancer until many years after the Veteran's service.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012).  

Finally, the preponderance of the evidence weighs against an in-service disease, injury, or event relevant to the subsequent onset of prostate cancer, and also weighs against a nexus to service given the long period of time that elapsed between service and the onset of this disease.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Thus, the Shedden elements are not satisfied, and therefore service connection on a direct basis is not warranted.  Shedden, 381 F.3d at 1166-67; 38 C.F.R. § 3.303(a).  

Accordingly, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for prostate cancer is denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 


ORDER

Entitlement to service connection for prostate cancer is denied. 



____________________________________________
P.M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


